United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                        January 8, 2007

                              FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                              _____________________                         Clerk
                                   No. 06-50833
                                 Summary Calendar
                              _____________________

UNITED STATES OF AMERICA,

                      Plaintiff-Appellee,
                       v.
JESUS SALVADOR ALVAREZ-ANIMA,
                      Defendant-Appellant.
                        ---------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        ---------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand for resentencing is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion to

extend    time   to    file   appellee’s   brief   for   30     days   from    this

court’s denial        of    appellee’s   motion   to   vacate    and   remand     is

DENIED as unnecessary.


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.